DETAILED ACTION
Allowable Subject Matter
Claim(s) 1, 3, 4, 7 – 9, 10, 17, 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method of decoding a video signal, the method comprising: determining whether at least one non-zero residual coefficient is included in a current transform block; decoding residual coefficients of the current transform block according to a scanning order; performing an inverse-quantization for the current transform block; determining whether an inverse-transform is skipped for the current transform block or not; and obtaining residual samples of the current transform block by performing or skipping the inverse-transform for the current transform block, wherein in response to a determination that the inverse-transform is not skipped for the current transform block, obtaining the residual samples of the current transform block comprises: performing a first inverse-transform on inverse-quantized residual coefficients resultant from the inverse-quantization; and performing a second inverse-transform on first inverse-transformed residual coefficients resultant from the first inverse-transform, residual coefficients each of which the scanning order is earlier than a residual coefficient at a position pre-defined in a decoding apparatus, are equal to 0 and information on the residual coefficients each of which the scanning order is earlier than the residual coefficient at the position pre-defined in the decoding apparatus is not signaled via a bitstream.
However, the closest prior art does not teach wherein whether a transform skip flag of the current transform block is present in the bitstream or not is determined based on whether a coding block, including the current transform block, is partitioned into a plurality of transform blocks in a horizontal direction or in a vertical direction, and wherein in response that the current transform block is one of the plurality of transform blocks generated by partitioning the coding block in the horizontal direction or in the vertical Serial No. 16/982,760-2-814.0046direction, the transform skip flag for the current transform block is not present in the bitstream, and skipping the inverse-transform is not allowed for the current transform block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487